Exhibit 10.25

 

ORIGINAL FOR EXECUTION

APPROVED VICE PRESIDENT HUMAN RESOURCES

EFFECTIVE JANUARY 1, 2005

 

CONOCOPHILLIPS

EXECUTIVE SEVERANCE PLAN

 

(Amended and Restated Effective as of January 1, 2005)

 

Effective October 1, 2004, the Company adopted this the ConocoPhillips Executive
Severance Plan (the “Plan”) for the benefit of certain employees of the Company
and its subsidiaries. This amendment and restatement of the Plan shall be
effective January 1, 2005. Any Eligible Employee (as defined below) having a
Severance Date (as defined below) prior to January 1, 2005, shall have benefits
under this Plan determined in accordance with the provisions of this Plan as
they existed prior to this amendment and restatement. Any Eligible Employee (as
defined below) having a Severance Date (as defined below) on or after January 1,
2005, shall have benefits under this Plan determined in accordance with the
provisions of this Plan pursuant to this amendment and restatement. All
capitalized terms used herein are defined in Section 1 hereof. This Plan is
intended to be a plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, as amended and shall be interpreted in a manner consistent with such
intention.

 

SECTION 1.                                DEFINITIONS. As hereinafter used:

 

1.1                                 “Board” means the Board of Directors of the
Company.

 

1.2                                 “Cause” means (i) the willful and continued
failure by the Eligible Employee to substantially perform the Eligible
Employee’s duties with the Employer (other than any such failure resulting from
the Eligible Employee’s incapacity due to physical or mental illness), or
(ii) the willful engaging, not in good faith, by the Eligible Employee in
conduct which is demonstrably injurious to the Company or any of its
subsidiaries, monetarily or otherwise.

 

1.3                                 “Code” means the Internal Revenue Code of
1986, as it may be amended from time to time.

 

1.4                                 “Company” means ConocoPhillips or any
successors thereto.

 

1.5                                 “Credited Compensation” of a Severed
Employee means the aggregate of the Severed Employee’s annual base salary plus
his or her annual incentive compensation, each as further described below. For
purposes of this definition, (a) annual base salary shall be determined
immediately prior to the Severance Date and (b) annual incentive compensation
shall be deemed to equal the Severed Employee’s most recently established target
(determined at one hundred percent of target) for annual incentive compensation
for such employee prior to such employee’s Severance Date

 

1

--------------------------------------------------------------------------------


 

pursuant to the Variable Cash Incentive Program or its successor program
maintained by the Employer.

 

1.6                                 “Effective Date” means, as applicable, the
date first stated above as the original effective date of this Plan or the
effective date of this Plan as amended and restated.

 

1.7                                 “Eligible Employee” means any employee that
is a Tier 1 Employee or a Tier 2 Employee, other than those employees who are
listed on Exhibit B.

 

1.8                                 “Employer” means the Company or any of its
subsidiaries.

 

1.9                                 “Person” means any individual, firm,
corporation, partnership, association, trust, unincorporated organization, or
other entity.

 

1.10                           “Plan” means the ConocoPhillips Executive
Severance Plan, as set forth herein, as it may be amended from time to time.

 

1.11                           “Plan Administrator” means the person or persons
appointed from time to time by the Board, which appointment may be revoked at
any time by the Board.

 

1.12                           “Retirement Plans” means the ConocoPhillips
Retirement Plan and the ConocoPhillips Key Employee Supplemental Retirement
Plan.

 

1.13                           “Severance” means the termination of an Eligible
Employee’s employment with the Employer by the Employer other than for Cause. An
Eligible Employee will not be considered to have incurred a Severance if his
employment is discontinued by reason of the Eligible Employee’s death or a
physical or mental condition causing such Eligible Employee’s inability to
substantially perform his duties with the Employer and entitling him or her to
benefits under any long-term sick pay or disability income policy or program of
the Employer. Furthermore, an Eligible Employee will not be considered to have
incurred a Severance if employment with the Employer is discontinued after the
Eligible Employee has been offered employment with another employer that has
purchased a subsidiary or division of the Company or all or substantially all of
the assets of an a subsidiary or division of the Company and the offer of
employment from the other employer is at the same or greater salary and the same
or greater target bonus as the Eligible Employee has at that time from the
Employer. Still further, an Eligible Employee will not be considered to have
incurred a Severance if employment with the Employer is discontinued and the
Eligible Employee is also eligible for payments under the ConocoPhillips Key
Employee Change in Control Severance Plan, effective October 1, 2004, or as
subsequently amended, or under the Conoco Inc. Key Employee Severance Plan, as
amended and restated effective October 1, 2001, and as subsequently amended.

 

1.14                           “Severance Date” means the date on which an
Eligible Employee incurs a Severance.

 

1.15                           “Severance Pay” means the payment determined
pursuant to Section 2.1 hereof.

 

1.16                           “Severed Employee” means an Eligible Employee who
has incurred a Severance.

 

2

--------------------------------------------------------------------------------


 

1.17                           “Tier 1 Employee” means any employee of the
Employer who is in salary grade 26 or above (under the salary grade schedule of
the Company on the Effective Date, with appropriate adjustment for any
subsequent change in such salary grade schedule) on the Severance Date.

 

1.18                           “Tier 2 Employee” means any employee of the
Employer, other than a Tier 1 Employee, who is in salary grade 23 or above
(under the salary grade schedule of the Company on the Effective Date, with
appropriate adjustment for any subsequent change in such salary grade schedule)
on the Severance Date.

 

SECTION 2.                                BENEFITS.

 

2.1                                 Subject to Section 2.7, each Severed
Employee shall be entitled to receive Severance Pay equal to the sum of the
amounts determined under Sections 2.1(a), (b), and (c). Furthermore, for
purposes of Employer compensation plans, programs, and arrangements, each
Severed Employee shall be considered to have been laid off by the Employer.

 

(a)                                  The amount that is the Severed Employee’s
Credited Compensation, multiplied by (i) 2, in the case of a Tier 1 Employee or
(ii) 1.5 in the case of a Tier 2 Employee.

 

(b)                                 The amount that is the present value,
determined as of the Severed Employee’s Severance Date, of the increase in
benefits under the Retirement Plans that would result if the Severed Employee
was credited with the following number of additional years of age and service
under the Retirement Plans:  (i) 2, in the case of a Tier 1 Employee or
(ii) 1.5, in the case of a Tier 2 Employee. Present value shall be determined
based on the assumptions utilized under the ConocoPhillips Retirement Plan for
purposes of determining contributions under Code Section 412 for the most
recently completed plan year.

 

(c)                                  The amount that is equal to either (i) or
(ii), as applicable, plus either (iii) or (iv), as applicable, plus (v), if
applicable, plus (vi), if applicable:

 

(i)                                     If the Severed Employee was enrolled in
company-sponsored medical coverage on the Severance Date, an amount equal to 6
times the difference between the COBRA participant contribution rate and the
active employee contribution rate, each as of the Severance Date, for the type
of coverage in which the Tier 2 Employee was enrolled.

 

(ii)                                  If the Severed Employee was not enrolled
in company-sponsored medical coverage on the Severance Date, an amount equal to
18 times the difference between the COBRA participant contribution rate and the
active employee contribution rate, each as of the Severance Date, for PPO
medical coverage.

 

(iii)                               If the Severed Employee was enrolled in
company-sponsored dental coverage on the Severance Date, an amount equal to 6
times the difference between the COBRA participant contribution rate and the
active employee contribution rate, each as of the Severance Date, for the type
of coverage in which the Tier 2 Employee was enrolled.

 

(iv)                              If the Severed Employee was not enrolled in
company-sponsored dental coverage on the Severance Date, an amount equal to 18
times the difference

 

3

--------------------------------------------------------------------------------


 

between the COBRA participant contribution rate and the active employee
contribution rate, each as of the Severance Date, for dental coverage (using the
CP dental option coverage).

 

(v)                                 In the case of a Tier 1 Employee, an amount
equal to the sum of 6 times the COBRA participant contribution rate, as of the
Severance Date, for PPO medical coverage plus 6 times the COBRA participant
contribution rate, as of the Severance Date, for dental coverage (using the CP
dental option coverage).

 

(vi)                              If any persons qualified as eligible
dependents of the Severed Employee under the applicable company-sponsored
medical or dental coverage in which the Severed Employee was enrolled on the
Severance Date, an amount equal to the sum of the differences, for each such
eligible dependent, between the COBRA eligible dependent contribution rate and
the eligible dependent contribution rate for eligible dependents of active
employees, each as of the Severance Date, for the medical and/or dental coverage
in which the Severed Employee was enrolled on the Severance Date, as applicable,
times the factor set forth in the applicable Section 2.1(c)(i) or (ii), (c)(iii)
or (iv), and (c)(v); provided, that if the Severed Employee was not enrolled for
medical or dental coverage, then the eligibility and amount for each dependent
shall be determined as if the Severed Employee had been enrolled in the PPO
medical coverage or dental coverage (using the CP dental option coverage), as
applicable, on the Severance Date.

 

2.2                                 Subject to Section 2.7, Severance Pay (as
well as any amount payable pursuant to Section 2.4 hereof) shall be paid to an
eligible Severed Employee in a lump sum as soon a practicable after the
Severance Date.

 

2.3                                 Subject to Section 2.7, for a period of (a)
24 months, in the case of a Tier 1 Employee or (b) 18 months, in the case of a
Tier 2 Employee, beginning the first of the month following the termination of
active employee benefits, the Company shall arrange to provide the Severed
Employee and his eligible dependents certain benefits, as enumerated below,
similar to those the Severed Employee and his eligible dependents had
immediately prior to the Severed Employee’s Severance Date. These benefits will
be provided at no greater cost to the Severed Employee than active employee
rates for the plan year of coverage provided the benefits continue to be offered
by the Company to active employees and the Severed Employee and his eligible
dependents meet the same eligibility criteria for the benefits as an active
employee and dependents of an active employee. Depending on coverages prior to
the Severed Employee’s Severance Date, these benefits could include the
following, but do not include any other benefits offered by the Company: Life
Insurance, which includes Basic, Executive Basic, Supplemental, and Dependent
Life; and Personal Accident Insurance. Severed employees may also continue Long
Term Care and Executive Life directly through the vendor to be paid for by the
Severed Employee. Nothing herein shall prevent a Severed Employee or eligible
dependents of a Severed Employee from electing to receive COBRA continuation
coverage of health benefits subject to COBRA, in accordance with the applicable
provisions of the law and the applicable plans. While as an active

 

4

--------------------------------------------------------------------------------


 

employee the Severed Employee may have been able to make employee contributions
or pay premiums for certain coverage through a pre-tax salary reduction
arrangement, that will not continue after the Severed Employee’s Severance Date.
The cost of these benefits will not be adjusted to reflect that the Severed
Employee’s cost will no longer be pre-tax. All other active employee benefits,
not specifically mentioned above, are excluded, although if any of the benefits
specifically mentioned above are replaced with a similar benefit after the
Severed Employee’s Severance Date, such replacement benefits are to be
considered as mentioned specifically above even though their names, terms, and
conditions may have been changed. Such benefits shall not be provided (except to
the extent as may be required by law) during any period when the Severed
Employee is eligible to receive such benefits from another employer or from an
Employer or if the Severed Employee has resumed working for an Employer. The
Severed Employee is obligated to inform the Company when or if they become
eligible to receive such benefits from another employer.

 

2.4                                 Each Severed Employee shall be entitled to
receive the employee’s full salary through the Severance Date and, subject to
Section 2.7 but notwithstanding any provision of the Company’s Variable Cash
Incentive Program or similar annual bonus incentive plan to the contrary, a cash
lump sum amount equal to a pro rata portion to the Severance Date of the
aggregate value of the annual incentive compensation award to such Severed
Employee for the then uncompleted fiscal year under such plan, such aggregate
value being deemed to equal the Severed Employee’s most recently established
target (determined at one hundred percent of target) for annual incentive
compensation for such employee prior to such employee’s Severance Date pursuant
to the Variable Cash Incentive Program (or similar annual bonus incentive plan)
or its successor program maintained by the Employer.

 

2.5                                 Each party to any dispute concerning this
Plan shall be responsible for that party’s own legal fees and expenses;
provided, however, that the arbitrator appointed pursuant to Section 3.2 of this
Plan may award reasonable legal fees and expenses to an Eligible Employee if the
arbitrator determines that the Company’s denial of the claim of the Eligible
Employee was not reasonable.

 

2.6                                 The Company shall be entitled to withhold
and/or to cause to be withheld from amounts to be paid to the Severed Employee
hereunder any federal, state, or local withholding or other taxes or charges
which it is from time to time required to withhold.

 

2.7                                 No Severed Employee shall be eligible to
receive Severance Pay or other benefits under the Plan unless he or she first
executes a written release substantially in the form attached as Exhibit A
hereto (or, if the Severed Employee was not a United States employee, a similar
release which is in accordance with the applicable laws in the relevant
jurisdiction) and, to the extent such release is revocable by its terms, only if
the Severed Employee does not revoke it, and unless he or she also, at the
request of the Company, executes a written agreement not to compete with the
Company, with such terms and conditions as may be proposed by the Company at the
time.

 

5

--------------------------------------------------------------------------------


 

SECTION 3.                                PLAN ADMINISTRATION.

 

3.1                                 The Plan Administrator shall administer the
Plan and may interpret the Plan, prescribe, amend, and rescind rules and
regulations under the Plan and make all other determinations necessary or
advisable for the administration of the Plan, subject to the provisions of the
Plan. The Plan Administrator shall have absolute discretion and authority in
carrying out its responsibilities, and all interpretations of the Plan,
determinations of eligibility under the Plan, determinations to grant or deny
benefits under the Plan, or findings of fact or resolutions related to the Plan
and its administration that are made by the Plan Administrator shall be binding,
final, and conclusive on all parties.

 

3.2                                 In the event of a claim by an Eligible
Employee as to the amount or timing of any payment or benefit, such Eligible
Employee shall present the reason for his or her claim in writing to the Plan
Administrator. The Plan Administrator shall, within 14 days after receipt of
such written claim, send a written notification to the Eligible Employee as to
its disposition. Except as provided in the preceding portion of this
Section 3.2, all disputes under this Plan shall be settled exclusively by
binding arbitration in Houston, Texas, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

3.3                                 The Plan Administrator may delegate any of
its duties hereunder to such person or persons from time to time as it may
designate.

 

3.4                                 The Plan Administrator is empowered, on
behalf of the Plan, to engage accountants, legal counsel, and such other
personnel as it deems necessary or advisable to assist it in the performance of
its duties under the Plan. The functions of any such persons engaged by the Plan
Administrator shall be limited to the specified services and duties for which
they are engaged, and such persons shall have no other duties, obligations or
responsibilities under the Plan. Such persons shall exercise no discretionary
authority or discretionary control respecting the management of the Plan. All
reasonable expenses thereof shall be borne by the Employer.

 

SECTION 4.                                DURATION; AMENDMENT; AND TERMINATION.

 

4.1                                 This Plan shall be effective on the
Effective Date. This Plan shall continue in effect unless and until it is
terminated as provided in Section 4.2.

 

4.2                                 This Plan may be amended from time to time
during its term by the Company acting through its Board of Directors or, to the
extent authorized by the Board of Directors, its officers. The Company may, by
action of its Board of Directors, terminate this Plan at any time.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.                                GENERAL PROVISIONS.

 

5.1                                 Except as otherwise provided herein or by
law, no right or interest of any Eligible Employee under the Plan shall be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge, or in any manner; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Eligible
Employee under the Plan shall be liable for, or subject to, any obligation or
liability of such Eligible Employee. When a payment is due under this Plan to a
Severed Employee who is unable to care for his or her affairs, payment may be
made directly to his or her legal guardian or personal representative.

 

5.2                                 If any Employer is obligated by law or by
contract to pay severance pay, a termination indemnity, notice pay, or the like,
to a Severed Employee, or if any Employer is obligated by law to provide advance
notice of separation (“Notice Period”) to a Severed Employee, then any Severance
Pay hereunder to such Severed Employee shall be reduced by the amount of any
such severance pay, termination indemnity, notice pay, or the like, as
applicable, and by the amount of any compensation received during any Notice
Period. This provision specifically includes any payments or obligations under
the ConocoPhillips Severance Pay Plan, as effective March 13, 2004, and as
subsequently amended. Furthermore, if an Eligible Employee has willful and bad
faith conduct demonstrably injurious to Company or its subsidiaries, monetarily
or otherwise, after receiving Severance Pay, the Company may offset an amount
equal to such Severance Pay against any other amounts due from other plans or
programs, unless otherwise required by law.

 

5.3                                 Neither the establishment of the Plan, nor
any modification thereof, nor the creation of any fund, trust, or account, nor
the payment of any benefits shall be construed as giving any Eligible Employee,
or any person whomsoever, the right to be retained in the service of the
Employer, and all Eligible Employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.

 

5.4                                 If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.

 

5.5                                 This Plan shall be binding upon the heirs,
executors, administrators, successors, and assigns of the parties, including
each Eligible Employee, present and future, and any successor to the Employer.

 

5.6                                 The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

5.7                                 The Plan shall not be funded. No Eligible
Employee shall have any right to, or interest in, any assets of any Employer
that may be applied by the Employer to the payment of benefits or other rights
under this Plan.

 

7

--------------------------------------------------------------------------------


 

5.8                                 Any notice or other communication required
or permitted pursuant to the terms hereof shall have been duly given when
delivered or mailed by United States Mail, first-class, postage prepaid,
addressed to the intended recipient at his, her or its last known address.

 

5.9                                 This Plan shall be construed and enforced
according to the laws of the State of Delaware.

 

 

CONOCOPHILLIPS

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carin S. Knickel

 

 

Dated:

December 20, 2005

 

Carin S. Knickel

 

 

 

Vice President, Human Resources

 

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 


WAIVER AND RELEASE OF CLAIMS

 

In consideration of, and subject to, the payments to be made to me by
ConocoPhillips, a Delaware corporation (the “Company”) or any of its
subsidiaries, pursuant to the ConocoPhillips Executive Severance Plan (the
“Plan”), which I acknowledge that I would not otherwise be entitled to receive,
I hereby waive any claims I may have for employment or re-employment by the
Company or any subsidiary or parent of the Company after the date hereof, and I
further agree to and do release and forever discharge the Company or any
subsidiary or parent of the Company, and their respective past and present
officers, directors, shareholders, employees, and agents from any and all claims
and causes of action, known or unknown, arising out of or relating to my
employment with the Company or any subsidiary or parent of the Company, or the
termination thereof, including, but not limited to, wrongful discharge, breach
of contract, tort, fraud, the Civil Rights Acts, Age Discrimination in
Employment Act, Employee Retirement Income Security Act, Americans with
Disabilities Act, or any other federal, state, or local legislation or common
law relating to employment or discrimination in employment or otherwise.

 

Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims shall adversely affect (i) my rights under the
Plan; (ii) my rights to benefits other than severance benefits under plans,
programs, and arrangements of the Company or any subsidiary or parent of the
Company which are accrued but unpaid as of the date of my termination; or
(iii) my rights to indemnification under any indemnification agreement,
applicable law and the certificates of incorporation and bylaws of the Company
and any subsidiary or parent of the Company, and my rights under any director’s
and officers’ liability insurance policy covering me.

 

I acknowledge that I have signed this Waiver and Release of Claims voluntarily,
knowingly, of my own free will and without reservation or duress and that no
promises or representations have been made to me by any person to induce me to
do so other than the promise of payment set forth in the first paragraph above
and the Company’s acknowledgement of my rights reserved under the second
paragraph above.

 

 

Signature:

 

 

Dated:

 

 

9

--------------------------------------------------------------------------------